Mr. Justice Pope,
dissenting. These six cases were separately tried on circuit, though differing in some particular’s. Inasmuch, however, as each one involved constitutional questions of similar import, were heard together in this court by common consent, and under an order duly passed here for that purpose.
The first case — that of McCullough et at against Brown, et al. — involves this point, which is not contained in the question raised by the other five questions, viz: whether, in an action on the equity side of the Court of Common Pleas; an injunction can issue to restrain a special tribunal, created by law for a well defined purpose, from the performance of the duties coufided to its discretion, while acting within its jurisdiction. We are of opinion that such a remedy cannot avail the plaintiffs. The only way the erroi’s of such a tribunal, while acting *255within its special jurisdiction, can be corrected, is under the writ of certiorari. This point has recently been considered and decided by this court in the case of State ex rel. Gibbes v. Kirkland, ante, 29.
The next five cases differ from the first cases — McCullough et al. against Brown et al. — in this: these being indictments against the respective defendants in the Court of General Sessions for a violation of what is known as the Dispensary Act, in the sale of beer against the provisions of that statute, the defendants demurred, because such act creating the offence provided no punishment therefor. And it was claimed that section 2653 of the General Statutes, which provides that in case of a conviction where no punishment is provided by statute, the court shall award such sentence as is conformable to the common usage and practice in this State, according to the nature of the offence, and not repugnant to the Constitution, the selling of liquors without a license is made a misdemeanor, and the punishment affixed to misdemeanors should have been applied. This ruling of the Circuit Judge was erroneous. Besides, it is far from being clear that section 21 of the Dispensary Act does not apply to thé offence charged in the indictment. Section 21 is complete, in defining the offence and providing a punishment in express terms.
Thus the way is cleared, and it becomes necessary to consider the constitutional questions raised in these cases, they being the same in each of the six cases. The majority of this court has reached the conclusion that the whole act is unconstitutional. I am unable to agree with the other members of the court in such conclusion, and I propose to state my reasons for holding just the opposite views to those expressed by them.
Now this is a court. Therefore, the expression of any opinion on the merits of prohibition or anti-prohibition, license or no license, is no part of my business. The justice or injustice of an act of the legislature, its wisdom or improvidence, belong exclusively to the legislature and the people whose servants they are. If a law is unwise or improvident, let an appeal be made to the ballot box. This court nor any other court has any right under the Constitution to meddle with the legislature *256in regard to foregoing matters. I make these remarks because it is very palpable that, in effect, such interference is sometimes made, and there is a growing tendency on the part of the courts to assume a power which the law has never given them, under the guise of some philosophical abstraction that there is some power in them by reason of some mysterious something called, for the want of a better name, “the social compact.” This country has been made to drink the cup of sorrow to its bottom by reason of abstractions, and it is fully time that the good sense of judges shall stamp such vague and shadowy claim, having as its basis nothing in the organic law to support it out of existence; and if they do not, or will not, it is very sure that they are leading the way to incalculable mischief, for the mutterings of a coming storm by reason thereof are plainly distinct. “An ounce of prevention is worth a pound of cure.”
The opinion of the majority is very explicit in its admissions that all the presumptions are in favor of the constitutionality of an act of the General Assembly, and that it is the duty of any one assailing such an act as unconstitutional, to point out by specific objections wherein itis unconstitutional. In the cases at bar we have more than presumptions as to its constitutionality, for this court, in the case of State ex rel. Hoover v. Town Council of Chester, 39 S. C., 307, have, among other things, held that the Dispensary Act was duly passed by the General Assembly and approved by the governor, so far as a compliance with the constitutional requirements relating to and governing the mode of enacting laws by the legislature are concerned.
The respondents in the court below recognized this duty to specify the constitutional defects in this law, and have sought to comply with it by assailing the power of the General Assembly to enact such a law by reason of certain sections of the State Constitution restricting the legislative power, or by necessary implication denying its exercise. I trust I fully recognize the gravity of the suggested difficulties. To enable me to discharge my duty in their consideration, I have endeavored to realize my solemn oath of office to uphold, protect, and defend the Constitutions of the United States and of this State, and for this purpose to close my ears to popular clamor, or the expres*257sions of opinion by others than members of this court, after the arguments of counsel had been heard. It will be a sad day for constitutional liberty in this Sta,te or country when cases are to be decided here with haste and without a thorough consideration by the members of this court, or when a decision here reached is the result, not of an investigation of legal and constitutional principles, but of partisan influences or dictation. A moment’s reflection will establish it as a truth, that a judge who is made to vary his honest convictions of the law by a popular demand for such variance, is to be pitied as well as condemned. He is not justly entitled to be ranked with O’Neall, Johnston, Wardlaw, and others.
Let me now direct my attention to the points here raised, which, in my judgment, may be considered in the form of the following questions: 1st. What is the legislative power of this State, as defined in the Constitution, our own decisions, those of the Supreme Court of the United States, those of other States of this Union and by text writers of acknowledged authority? 2d. What restrictions are placed by the sections of our Constitution relied upon here fixing limits to the exercise of legislative power? 3d. To what class of legislation do restrictions refer, or the denial of the right to sell intoxicating liquors belong? And herein a brief sketch of our legislative history touching the traffic in intoxicating liquors as a beverage. 4th. Is the exercise of the police power attempted under the provisions of this act inhibited by the sections of the Constitution, either in their terms or by necessary implication from the terms actually used?
The preamble of our Constitution declares: “We, the people of the State of South Carolina, in convention assembled, grateful to Almighty God for this opportunity deliberately and peaceably of entering into an explicit and solemn compact with each other, and forming a new Constitution of civil government for ourselves and posterity, recognizing the necessity of the protection of the people in all that pertains to their freedom, safety, and tranquility, and imploring the direction of the great Legislator of the Universe, do agree upon, ordain, and establish the following declaration of rights and form of *258government, as the Constitution of the commonwealth of South Carolina.” In the 26th section of the declaration of rights it is provided: “In the government of this commonwealth, the legislative, executive, and judicial powers of the government shall be forever separate and distinct from each other, and no person exercising the functions of one of said departments shall assume or discharge any other.” Section 27. “The General Assembly ought frequently to assemble for the redress of grievances, and for making new laws as the common good may require.”
I will not transcribe the other sections in this declaration of rights, but will content myself with giving the effect of other sections thereof bearing on the General Assembly. Section 4 prevents any legislation looking to a dissolution of the American Union. Section 6 provides that no law shall be passed to prevent the people from peaceably assembling to consult for the public good and petition any department of the government. Section 7 prohibits the enactment of any laws to abridge the liberty of speech or of the press. Section 9 prohibits any law interfering with the liberty of conscience. Section 10 prohibits any legislation establishing religious worship. Section 11 preserves the right of trial by jury. Section 12 preserves personal rights from legislative interference, except such as are made to apply upon others under like circumstances. Section 14 prevents interference with full protection of the law to all; and the enactment of any laws ex post facto. Section 15 requires that all courts shall be public. Section 16 requires that bail shall be given except in certain cases. Section 17 secures the right of habeas corpus. Section 18, that no man shall be put twice in jeopardy of his life. Section 19 regulates petit crimes and the grand jury. Section 20 provides an estate in homestead, and regulates imprisonment for debt. Section 21 provides that no bill of attainder, ex post facto law, nor any law impairing the obligation of contracts, shall be enacted — -no corruption of blood or forfeiture of estate. Section 22 prescribes that no warrant for search and seizure shall be issued but in cases and with the formalities prescribed by the laws. Section 23 regulates the enactment of *259laws under eminent domain. Section 24 prescribes that the General Assembly shall alone provide for the suspension of the laws. Section 25 restricts the authority to declare martial law to the authority of the General Assembly. Section 28 restricts the interference with the right to bear arms, etc., to the General Assembly. Section 29 relates to quartering soldiers in times of peace in any house without the consent of the owner, except in a manner prescribed by law. Section 33 provides that right of suffrage shall be protected by laws regulating elections, etc. Section 34 relates to representation, and forbids any interference therewith, except by a trial by jury or law of the land. Section 36 relates to taxation, and requires ad valorem taxation. Section 37 requires that no subsidy, impost tax or duties shall be levied without the consent of the people, or their representatives lawfully assembled. Section 39 relates to letters of nobility or distinction. Section 40 relates to the navigability of waters within the State. Section 41 provides that the enumeration of rights in this Constitution shall not be construed to impair or deny others retained by the people, and all powers not herein delegated remain with the people.
By the first section of article 2 of our Constitution it is provided: The legislative power of this State shall be vested in two distinct branches, the one to be styled the “Senate” and the other the “House of Representatives,” and both together the “General Assembly of the State of South Carolina.” By section 1 of article 1 of the Constitution of South Carolina, adoped in June, 1790, it was provided: “The legislative authority of this State shall be vested in a General Assembly, which shall consist of a Senate and House of Representatives.” 1 Stat., 184. The Constitution adopted in 1790 virtually was of force until April, 1868, when the present Constitution was adopted, so we will speak of the former as the old Constitution, and the latter as the new Constitution.
Prior to the formation of the national government and after this State had ceased to be a colony of Great Britain, the State of South Carolina was one of the sovereign states of the world. Its power of legislation was as unlimited as the Parliament of *260Great Britain. Having entered the Union of States, it parted with as much of its sovereign power as was vested by the Constitution of the United States and its amendments in the governmentof the United States. These grants of power so parted with were enumerated in the Constitution of the general government, but all the balance of its sovereign powers were retained by the people,- and were confided by them to the governmental agencies created in the organic law, the State Constitution. One of these governmental agencies, as we have seen, was the legislature. It became necessary for the courts to define the constitutional provision creating this department, and we propose to show that, both under the old and the new Constitutions, the words used in both instruments have been determined by the courts of last resort in this State to mean that the whole legislative power of the State of South Carolina was devolved upon the General Assembly, limited only by restriction upon the exercise of such legislative power by the Federal Constitution on the one hand, and by the State Constitution upon the other.
In Osborne v. Huger, 1 Bay, 198, speaking of the power of the legislature of this State, Mr. Justice Bay said: “To suppose that the supreme legislature of the sovereign country has no right to regulate the conduct of its officers and the mode of business, would be straining the matter very far indeed.” (Italics mine.) Judge Richardson said, in State v. Hutson, 1 McCord, 242: “But by the Constitution of this State all legislative authority, with very few restrictions, is given to the legislature or General Assembly. A law then, when enacted by that body, must be deemed constitutional, unless it comes, plainly within some constitutional exception to the general power of legislation.” Judge David Johnson said, in the State v. Williams, 2 McCord, 304: “The Constitution confers on the legislature a general power to legislate, with only two classes of limitations, those that are directory and those.that are prohibitory. You shall do this and you shall forbear to do that.” Chief Justice John Belton O’Neall said, in Copes v.. Charleston, 10 Rich., 491: “I know no restrictions on legislative powers which in this State is vested by the Constitution in the General Assembly, *261except those which deny certain powers, or which, by implication, arise because certain powers are conferred on Congress. So far as legislative power is concerned, I agree that, subject to the restrictions which I have suggested, the General Assembly has all the powers of the Parliament of Great Britain.”
So much for the decisions of our courts of last resort upon the grant of power to the legislature rendered prior to the 16th of April, 1868. Let us see what this court has laid down since that date. Mr. Justice Willard, as the organ of the court, said, in the case of State v. Hayne, 4 S. C., 420: “Although the particular office of this section (section 1 of article 2 of our Constitution) is to fix certain important features of the body through which the function of legislation is to be exercised, yet it describes in an authoritative way the nature of the power thus vested. It is no less than the legislative power of the State. It is not such and so much of the legislative power of the State as were intended to be used by that particular body, but it was the whole legislative power of this State, its whole capacity for making laws, and providing a means for their enforcement. It was not intended that the legislature should exercise power without limitation or restraint, for the Constitution, that uses these words of grant, imposes many such restrictions and limitations affecting the extent to which it may be effectually exercised.” So, too, Mr. Justice McGowan, in Pelzer, Rodgers & Co. v. Campbell, 15 S. C., 592, said: “The legislature is a law-making power of this State upon all subjects not prohibited by the Constitution, every part of which should, if possible, be so construed as to allow full force to section 1 of article 2, which vests the full legislative power of the State iu the General Assembly. The English Parliament, in a political sense, is omnipotent, but with us it is the people, and the people speak through the legislature, except when restricted by the Constitution of the United States'or this State. No statute can be disregarded unless a constitutional violation can be pointed out.” Equally as explicit is the same justice in Ex parte Lynch, 16 S. C., 33, and the justice who delivered the unanimous opinion in Utsey v. Charleston &c. R. R. Company, 38 S. C., 399.
But what say the United States Supreme Court on this sub*262ject? Said Mr. Justice McLean in License Cases, 5 How., 587: “Before the adoption of the Constitution (TJ. S.) the States possessed respectively all the attributes of sovereignty. In their organic laws they had distributed their powers of government according to their own views, subject to such modifications as the people of each State may sanction. * * * The Federal government is supreme within the scope of its delegated powers, and the State governments are equally supreme in the exercise of those powers not delegated by them (to the U. S.) nor inhibited to them.” I am sorry that the extended references to our own decisions and those of other States in relation to the extent of the legislative power in the States will forbid my resorting at this point to more extended notice of the decisions of the Supreme Court of the United States. Upbn investigation it will be found that no decisions rendered by that court assert any greater restrictions upon the legislative power in the States than I have already admitted, except an obiter dictum of Chief Justice Marshall in McCulloch v. Maryland, 4 Wheat., 383, in a dissenting opinion by Mr. Justice Brewer, 143 U. S., 551, and the guarded language of Mr. Chief Justice Fuller in 148 U. S., 661, when he said: “Irrespective of the operation of the Federal Constitution and restrictions asserted to be inherent in the nature of American institutions, the general rule is that there are no restrictions upon the legislative power of the Legislature of a State except those imposed by its written Constitution.”
It will be noticed that Chief Justice Fuller does not admit the existence of the social compact theory; he merely says it is arrested. A very pungent article on this subject by Richard O. McMartin, Esq., in the American Law Register and Review of December, 1893, uses these words: “Could there be found one man that would consent to thus transfer the sovereignty of the nation from its representatives to a court by enacting that all legislation contrary to the .said compact shall be void, and what that compact is the judges shall be the final arbiters, and they are to ascertain it from their own notions as to whai it ought to be assumed to have been." This legal heresy had disappeared from early in this century until recently.
What do some of the other States of this Union hold? Un*263questionably the judgment of the Supreme Court of Pennsylvania, announced by that splendid jurist, Chief Justice Jeremiah S. Black, in Sharpless v. Mayor of Philadelphia, 21 Penn. St. Rep., 169, has been recognized by the Supreme Court of the United States and the courts of the different States of the Union as the leading authority on this subject. I can recall at least four instances where this decision has been recognized in this State: Copes v. Charleston, supra; State v. Hayne, supra; Pelzer, Rodgers & Co. v. Campbell, supra; and Utsey v. R. R. Co., supra. This judge said: “The powers bestowed on the State government were distributed by the Constitution to three great departments — the legislative, the executive, and the judicial. The power to make laws was granted in section 1 of article II. by the following words: ‘The legislative power of this commonwealth shall be vested in a General Assembly, which shall consist of a Senate and a House of Representatives.’ It is plain that the force of these general words, if there had been nothing elsewhere to qualify them, would have given to the assembly an unlimited power to make all such laws as they might think proper. They would have had the whole omnipotent power of the British Parliament. But the absolute power of the people themselves had been previously limited by the Federal Constitution, and they could not bestow on the legislature authority which had already been given to Congress. * * * The jurisdiction of the assembly was still further confined by that part of the Constitution called ‘the declaration of rights,’ which in twenty-five sections carefully enumerated the reserved rights of the people, and closes by declaring that everything in this article is excepted out of the general powers of the government and shall remain forever inviolate. The General Assembly cannot, therefore, pass any law to conflict with the rightful authority of Congress, nor perform a judicial or executive function, nor violate the popular privileges reserved by the declaration of rights, nor change the organic structure of the government, nor exercise any other power prohibited in the Constitution. If it does any of these things, the judiciary claims and in clear cases has always exercised the right to declare such acts void. * * * We are urged, however, to go further than this, and to hold that a law, though *264not prohibited, is void if it violates the spirit of our institutions, or impairs any of those rights which it is the right of a free government to protect, and to declare it unconstitutional if it be wrong and unjust. But we cannot do this. It would be assuming a right to change the Constitution,, to supply what we conceive to' be its defects, to fill up every casus omissus, and to interpolate into it whatever in our opinion ought to have been put there by its framers. The Constitution has given us a list of what the legislature may not do. If we extend that list we alter the instrument, we become ourselves the aggressors, and violate both the letter and spirit of the organic law as grossly as the legislature could. If we can add to the reserved rights of the people, we can take them away; if we can mend, we can mar; if we can remove the landmarks which we find established, we can obliterate them; if we can change the Constitution in any particular, there is nothing but our own will to prevent us from demolishing it entirely.” See, also, People v. Flagg, 46 N. Y., 404; Stewart v. Board of Supervisors of Polk County, 30 Iowa, 9. But space bids us desist.
Now as to the opinions of text writers. Mr. Bishop, in his work on the Written Laws, at section 92, says: “The Constitution of the United States consists chiefly in a grant of enumerated powers; hence in interpreting it the courts presume the existence of no powers not expressly or impliedly conferred. On the other hand, a State Constitution proceeds on the idea that all legislative functions are in the legislature; therefore, in its interpretation the powers not taken away by the United States Constitution are presumed, excepting as expressly or by implication denied.” Mr. Cooley, in his work on Constitutional Limitations, page 307, says: “All legislative power is conferred upon the senate and assembly, and if an act is within the legitimate exercise of that power it is valid, unless some restriction or limitation can be found in the Constitution itself. The distinction between the United States Constitution and our State Constitution is that the former confers upon Congress certain specific powers only, while the latter confers upon the Legislature all legislative powers. In the one case all legislative powers not prohibited may be exercised.” I might go *265forward and quote other text writers, but Mr. Cooley is recognized as standard authority.
Thus our own State Courts, those of the United States Supreme Court, the Supreme Courts of other States, and standard text books on constitutional law, plainly show that this modern dress to an exploded idea is not sustained by authority, and that the authority of the Legislature of this State to enact laws is only restricted by our own Constitution and that of the United States, as is in such instrument actually specified or necessarily implied from such restrictions there plainly expressed.
We are now prepared at the next step in our investigation to see wherein the Dispensary Act violates the Constitution of this State. I say State, .for the opinion prepared by the majority of this court is exceedingly careful to confine the discussion to the State Constitution, so as not to include the questions suggested in the court below as to Federal questions. It is suggested that this act violates at least two of the sections of the State Constitution. What are these? It may be as well to quote these sections from the text of the Constitution itself. Section 1 of article 1 provides, “All men are born free and equal, endowed by their Creator with certain inalienable rights, among which are the rights of enjoying and defending their lives and liberties, of acquiring, possessing, and protecting property, and of seeking and obtaining their safety and happiness.” Section 12 provides, “No person shall be disqualified as a witness, or be prevented from acquiring, holding, and transmitting property, or be hindered in acquiring education, or be liable to any other punishment for any offence, or be subjected in law to any other restraints or disqualifications in regard to any personal rights than such as are laid upon others in like circumstances.'1'1 (Italics mine.) Section 14 provides, “No person shall be arrested, imprisoned, despoiled or dispossessed of his property immunities or privileges, put out of the protection of the law, exiled or deprived of his life, liberty or estate, but by the judgment of Ms peers or the law of the land, and the General Assembly shall not enact any law that shall subject any person to punishment without trial by jury, nor shall he be punished but by virtue of a law already established or *266promulgated prior to the offence and legally applied.” Section 41 provides, “The enumeration of rights in this Constitution shall not bo construed to impair or deny others retained by -the people, and all powers not herein delegated remain with the people.”
I have thus taken the pains to reproduce the text itself, so far as these sections are concerned. Let us now take the pains to investigate the claims set up in the opinion of the majority of this court as to the inalienable rights of the citizen. I submit that the true office of section 1 of article 1 has been obscured. It is true, it is there stated that life, liberty, property, tranquility or safety and happiness are therein set up as inalienable rights. What is meant by these terms? Surely no one for a moment will contend that these inestimable boons of a wise Providence in a civilized community mean that life is to be preserved to an individual, no matter how many other lives are ruthlessly destroyed by him; that the liberty of a man is to be preserved as an inalienable right, when he has lost his senses and endangers the lives of others; that the property of a man is to be preserved as an inalienable birthright, if that man recklessly destroys the property, reputation, or liberty of his fellow-man, or that others must guarantee him safety if he is a murderer. No, for we find that, under this very Constitution, laws may be enacted to hang the murderer, the man guilty of arson and of rape; to imprison for life a man guilty of certain crimes, or one found guilty of fraud, or that- even steals a chicken for food; to sell his property and every part of it to pay taxes due the government, and sell all except a homestead for debt. Let us cease these assertions of inalienable rights in the connection in which they are so frequently and with such unction lauded. The true view of this section is to lay down, in the first place, enumerated rights that individuals, acting in their own behalf, cannot disregard or destroy; and, in the second place, to call on the government in its different agencies to promote all these blessed rights of free men. These four sections of our Constitution should be construed together, and when this is done all is made clear and consistent, the one clause with the other, and to accord with what we see taking *267place around us in governmental affairs, both in the State and nation. Certainly the grand central thought in government is to secure the happiness and promote the welfare of the entire body of the citizens. And it was for this purpose the people established government.
The courts have construed these provisions in the sections of article 1 of our State Constitution. The meaning to be attached to the terms “privileges and immunities” was construed many years ago by Mr. Justice Washington, in Corfield v. Coryell, 4 Wash. C. C. Rep., 371, as follows: “They may all, however, be comprehended under the following heads: Protection by the government, the enjoyment of life and liberty, with the right to acquire and possess property of every kind, and to pursue happiness, subject, nevertheless, to such restraints as the government may justly prescribe for the general good of the whole.” This definition has been accepted by the United States Supreme Court and by the courts of the States. So far as government is concerned, no rights may be said to be absolute; they are all held subject to such restraints as the government may impose for the general good of the whole. In regard to land, our State Constitution, in addition to the general restrictions upon its enjoyment by its owner as his property, declares its ultimate ownership is in the people. Therefore, wherever the rights enumerated in Corfield v. Coryell, supra, and which appear in our declaration of rights, are involved, it may be regarded as settled in accordance with the view that they are subject to such restraints as the government may justly prescribe for the good of the whole.
An examination of sections 12 and 14 plainly declare that personal rights shall not be ruthlessly, or capriciously, or unnecessarily, or partially invaded by the government for “the good of the whole,” but that the same shall only be interfered with (in the 12th) in the same manner “as are laid upon others under like circumstances;” and (in the 14th section) no interference with personal rights, except “by the judgment of his peers or the law of the land.” By the term judgment of his peers is meant trial by jury. And “the law of the land” has been carefully considered in this State in the cases of Zyl*268stra, 1 Bay, 384; White v. Kendrick, 1 Brev., 471; State v. Maxey, 1 McMull, 502; State v. Simons, 2 Speer, 644; 5 Rich., 175; 2 Bail., 677; 10 Rich., 440. Chief Justice O’Neall, in State v. Simons, supra, said: “There can be no hesitation in saying that these words mean the common law and the statute law existing in this State at the adoption of our Constitution (1790). Altogether they constitute the body of law, prescribing the coarse of justice to which a free man is to be considered amenable in all times to come.” Bear in mind that the making of a Constitution is always preceded by the existence of a society of people who make it. Our forefathers, as before remarked, had not only the common law of the mother country, but also statutes they had previously enacted and lived under. The idea in forming a new Constitution is always to correct, by enlargement, modification, or negative of laws previously existing, by the people of the State. Thus, we find in 1868, when our present Constitution was adopted, it eliminated very carefully laws that were objectionable. For example, “slavery,” “corporate privileges,” “restrictions upon banks,” etc. The same terms, “the laws of the land,” which were used in the old Constitution, were retained in the new Constitution of 1868; so the definition of these words and the others I have quoted were used in both instruments, and are to be construed by us to mean what the decisions I have quoted declared them to mean. Thus it is made manifest that what has been declared to be the meaning of the 1st, 12th, and 14th sections of article 1. of our Constitution cannot legitimately be construed as has been contended.
Now, as to section 41. When that section is examined, it will be seen that it does not cover the case of rights and powers as expressed in thepnstrument, for these words are used, not “to impair others retained by the people;” that is, not set out in the instrument. “And all powers not herein delegated remain with the people.” Full legislation had been, and was, granted by this very instrument. But we need not cast about for the meaning of this section. It has already been construed by this very court in State v. Hayne, 4 S. C., 421, where Mr. Justice Willard uses this language: “The true effect of this declaration (41st section of article 1) is, that it reserves to the *269people whatever is not granted by the instrument; as, for instance, the right to make changes in the form of government is not granted, and, under this clause, remains with the people, capable of exercise when they "see fit so to do. As the legislative power is granted in express terms, importing a grant of general powers, such grant of general powers of legislation cannot be regarded as reserved to the people under this section. Such general language as that contained in section 41 of article 1 cannot be allowed such force and effect as to change entirely the nature of the legislative power, and to introduce anomalous ideas in the structure of the government.” And this decision has been approved by several other decisions of this court. Mr. Cooley, in his great work on Constitutional Law, at page 68, says: “A cardinal rule in dealing with written instruments is, that they are to receive an unvarying interpretation, and that their practical construction is to be uniform. A Constitution is not to be made to mean one thing at one time and another at some subsequent time, when the circumstances may have so changed as, perhaps, to make a different rule in the case seem desirable. A principal share of the benefits expected from written Constitutions, would be lost if the rules they establish were so flexible as to bend to circumstances, or be modified by public opinion.”
Having thus fixed ideas as to the meaning of these four sec- ■ tions of our Constitution, let us patiently examine the Dispensary Act, to ascertain what its nature, scope, and object are, to the end that we may justly apply other principles of law duly involved. It may be as well to settle definitely what is the nature, scope, and object of the act of 1892. Its title "declares it to be “An act to prohibit the manufacture and sale of intoxicating liquors as a beverage within this State, except as herein provided.” Now, what was the law in this State regulating the manufacture and sale of intoxicating liquors as a beverage on the 24th day of December, 1892? “It shall be unlawful for any person or persons to sell spirituous or intoxicating liquors without a license so to do.” “No lic'ense for the sale of spirituous or intoxicating liquors shall be granted in South Carolina outside of the incorporated cities, towns, and *270villages of this State.” Section 1731, General Statutes. Not only so, but all citizens living in certain towns, cities, and counties, under local option laws of this State, were not allowed to sell under license, or otherwise, such spirituous or intoxicating liquors. An exception was also made under an act allowing the counties of Charleston, Beaufort, Colleton, Berkeley, and Hampton to allow licenses to sell such liquors outside of such incorporated cities and towns, so that, by the title to this act, its declared purpose was to revoke all powers to license the sale of intoxicating liquors as a beverage, if the same were not recognized in the body of the act.
Pause j ust a few moments longer before we dissect the provisions of this act, and remember some other pregnant truths. Intoxicating liquors, to be sold under license in this State, required that each applicant for such license should, as a-condition precedent to such permit, enter into a bond, in the penalty of $1,000, conditioned that he would obey the laws of the State pertaining to the conduct of the sale of spirituous liquors as a beverage. The force of public opinion was so great, that many good men dared not face the obloquy of engaging in the business. Some of the greatest of our churches incorporated it into their organic laws, that be who sold liquors as a beverage should not be received or retained in (¡heir membership. The evils of the business were so great — as to gambling in such places, as to the sale to minors, as to the sale to habitual drunkards, and as to the losses to families by reason of the heads of such families drinking too much — that special statutes had been enacted to punish the saloon keepers for sales to such persons. But, towering above all these evils, a more dreadful one still struck terror into the breasts of all good men. The sanctity of the home of our women was constantly jeopardized by the inflammation of the brutal passions of the low and vicious amongst us by strong drink. Under these circumstances and others, notably the expression of the ballot box in November, 1892, by a majority of more than 10,000 votes, the people had demanded the passage of a law prohibiting the sale of intoxicating liquors. The experience of other States, where prohibitory laws had been enacted, had failed to convince this *271country that as yet such laws accomplished their most beneficent aims.
Under all these circumstances the legislature of this State passed this act, whereby the manufacture and sale were prohibited to the citizens as such. It undertook to confine the sale to the agents of the State, to be selected for such work because of their well-known sobriety and character for uprightness of life. The general agent was called the commissioner, who, under a board of control, consisting of the governor, the comptroller general, and attorney general, should purchase all intoxicating liquors, should have each and every part of the same analyzed by the state chemist, and declared by him pure and unadulterated. Such commissioner should sell such liquors to the county dispensers at not greater profit than fifty per cent, above the net cost thereof. The commissioner was required to execute a bond in the penalty of $10,000, conditioned for the faithful discharge of his duties. He was to pay all moneys received from sales into the state treasury monthly. Such commissioner was required, when his duties were not fixed by law, to obey such rules and regulations as were prescribed by the state board of control. He was paid a stated salary and commissioned by the State. County dispensers might be appointed in this State, except in those counties and towns in this State where an act of the legislature had declared licenses to sell liquors should not exist. These county dispensers were to be selected by county boards of control, to be appointed by the governor. Such county boards of control could not issue permits to such county dispensers until: 1. The city or town where such dispensary was to be established should, by a petition signed by a majority of the freehold voters of such city, or town, or township, request the same, and certify in such petition to the good character and sobriety of the applicant, which applicant should enter into a bond in the penalty of $3,000, conditioned for the faithful discharge of bis duties under this law.
His duties under the law were: 1. To obey the regulations of the county and State boards of control. 2. To sell liquors at a profit not greater than fifty per cent, of their cost, and for *272cash. 3. To keep open his place of business in the exact building designated in his permit from the county board of control. 4. To retain the packages of liquor as received from the State commissioner without any seals being broken; to sell such sealed packages, ranging from a half pint to five gallons, without any seal being broken, and such seals not to be broken in the building used for such sale; and no part of such liquor, shall be drunk at the place of sale. 5. No sale shall be made by the county dispenser or his clerk unless upon a printed or ink written application, to be signed by the applicant himself, and witnessed by the signature of the county dispenser or his clerk, on blank forms to be furnished by the county auditor, wherein shall appear the true date of the sale, the place of residence of the applicant, the kind and quality of liquors so sold; nor shall such sale be made unless the county dispenser knows the applicant personally or has such applicant identified by a responsible person, not to be a person who is drunk at the time of the purchase, or who is a minor, or who is addicted to drink in excess. 6. Every county dispenser shall report his sales each month, shall file a report thereof with the proper officer, shall keep a book wherein is enumerated the purchase of any kind and all kinds of liquor, which shall always be opened to the public. 7. Every county dispenser shall file with the county auditor the applications for the sale of liquors, and make affidavit that he filled such applications as made therein and no other; and that no more than one sale was made under each application. 8. No county dispenser shall be allowed to sell any other intoxicating liquors than such as he may purchase from the State commissioner, nor shall he adulterate, or cause to be adulterated, any intoxicating, spirituous or malt liquors which he or they shall keep for sale under this act, by mixing with the same any coloring matter, or any drug or ingredient whatever, or shall mix the same with other liquors of different kinds or quality, or with water, or shall sell or expose for sale so adulterated, knowing it to be such, under the pains of being tried for a misdemeanor, and subject therefor to a fine of not less'than $200 or imprisonment in the county jail for not less than six months. 9. No county dispenser could *273hold his office as of right, but as a trust reposed in him, and with the liability to have his permit cancelled at any time within the discretion of the county board of control. 10. He should be liable to suit for any civil damage accruing to a wife, child, parent, guardian, employer, or other person under the provisions of law; and his bond should be the basis of such suits, if any. 11. His permit could, in no case,.extend beyond one year from its date. 12. Sales could also be made by county dispensers to licensed druggists or manufacturers of proprietary medicines, of intoxicating liquors (except malt liquors) for the purpose of compounding medicines, tinctures, and extracts that cannot be used as a beverage. Such sales should only be at a profit of not over ten per cent, net profits for liquors so sold. 13. All profits accruing to the business so conducted by the county dispensers should be paid, after providing for all expenses of the county dispensary, one-half to the county treasury and one-half to the municipal corporation in which it was located.
By the 18th section it is provided that the sum of $50,000, if so much be necessary, be appropriated for the purpose of purchasing and of supplying liquors to be distributed to county dispensers under the provisions of this act, to be expended by the State treasurer upon the requisition of the State commissioner, with the approval of the State board of control; provided, that the amounts advanced to each county dispenser shall be considered loans, to be refunded out of the profits derived from the sales of liquoi's by the county dispensers.
By the 6th section of the act it is provided: “That on and after the first day of July, 1893, no person, firm, association or corporation shall manufacture for sale, sell, keep for sale, exchange, barter or dispense any intoxicating liquors for any purpose whatever, otherwise than is provided in this act; * * * provided, that no license for the sale of spirituous liquors now authorized to be granted by municipal authorities shall be of any force or effect after the 30th day of June, 1893; but licenses may be issued or extended to said 30th day of June, 1893, upon payment of one-half of the annual license required by the municipal and county authorities in cities or towns *274where such licenses are or may be authorized to be issued: Provided, further, that manufacturers of distilled, malt or vinous liquors who are doing business in this State shall be allowed to sell to no person in this State except to the State commissioner, and to parties outside of the State. Every package, barrel or bottle of such liquors shipped beyond the limits of the State shall have thereon the certificate of the State commissioner, allowing the same, and otherwise, it shall be liable to confiscation, and the railroad carrying it shall be punished as in section 2; and provided, that any person shall have the right to make wine, for his or her own use, from grapes or other fruit.”
Section 21 provides: “Every person who shall directly or indirectly keep or maintain by himself, or by associating or combining with others, or who shall in any manner aid, assist, or abet in keeping or maintaining any club room or other place in which intoxicating liquors are received, or kept for the purpose of barter or sale as a beverage, or for distribution or division among the members of any club or association by any means whatever; and any person who shall barter, sell, or assist or abet another in bartering or selling any intoxicating liquors so received, or kept, shall be deemed guilty of a misdemeanor, aud upon conviction thereof, be punished by a fine of not less than $100 nor more than $500, and by imprisonment in the county jail for not less than ninety days nor more than one year.”
Section 22 provides: “All places where intoxicating liquors are sold, bartered, or given away, in violation of this act, or where persons are permitted to resort for the purpose of drinking intoxicating liquors as a beverage, or where intoxicating liquors are kept for sale, barter, or delivery, in violation of this act, are hereby declared to be common nuisances; and if the existence of such nuisance be established, either in a criminal or an equitable action, upon the judgment of a court or judge having jurisdiction, finding such place to be a nuisance, the sheriff or his deputy, or any constable of the proper county or city where the same is located, shall be directed to shut up and abate such place by taking possession,” &c.
*275Now, in view of these features, distinctly supplied by the provisions of the act in question, can it be fairly inferred that the nature, scope, and object of the act was to raise revenue for the State and its municipal corporations, as is contended in the opinion of the majority of this court? Notice that the sales provided for are not so fixed as to raise a revenue, although it is not denied that a revenue may result from its enforcement. Sales by the State commissioner are not to be made at a profit of fifty per cent., over cost, but shall not exceed that sum. Sales by county dispensers are not fixed at fifty per cent, above cost, but they shall not exceed that limit. Would it not be a strange and unusual construction of a provision in a criminal law, which provided $200 as a minimum and $500 as a maximum fine as a punishment, to say the judge who passed sentence must affix $500 as the fine? These matters are merely left to the discretion of the State board of control in the State commissioner’s case, and to the county board of control in the case of county dispensers. Nor are the provisions of this law such as to induce generous buying by the community. No man prefers to sign his name to an application to be allowed to buy intoxicating liquors as a beverage. No man prefers that such testimony shall be preserved in a permanent form. Besides, is it not one of the most potent objections to the traffic in intoxicating liquors, that they are adulterated? All this is prevented under this act. Is it not admitted that the strongest temptation to drink in bar rooms is the social feature of men drinking together? Is it not the experience of the world that intoxicating liquors are not so liable to be taken to excess except when obtained in the bar room?
We submit, therefore, that it is unjust to the act in question to ascribe to it, as its leading and controlling feature, the receiving of a revenue for the State and its municipalities. The proper construction is, that in the exercise of the State’s undoubted police power, in order to promote sobriety, preserve the health, and provide for the safety of her citizens, the State has passed this law prohibiting the sale of spirituous liquors by private persons; but recognizing the demand for pure, unadulterated liquors, she has created a governmental agency, *276uuder strict regulations, to sell those liquors with enough profit thereon to pay the expenses of the purchase of these liquors, the expenses of conducting the business and to police the State to prevent infractions of her laws in this act provided.
We will next consider what power has been applied in this State and the other States of this Union, as fixed by our own decisions, those of the Supreme Court of the United States, other State Courts, and as supported by eminent text writers in the suppression altogether or the regulation of the liquor traffic. In the beginning it is admitted that the legislature of this State has uever hitherto exercised the power, by its direct enactments for that purpose, to prohibit the sale of intoxicating liquors as a beverage throughout the entire State. What effect the local option laws may have in this direction may be considered presently. These local option laws were enacted in 1882. See 17 Stat., 893. The State, however, as before remarked, has always had and enforced the license as a prerequisite to the retailing of spirituous liquors. Among the cases decided before the new Constitution are found Heisembrittle v. City Council, 2 McMull., 236; City Council v. Ahrens, 4 Strob., 257. Since the year 1868, among such decisions these decisions may be found: State v. Thornburg, 16 S. C., 484; State v. Mancke, 18 Id., 84; State v. Turner, Ibid., 105; State v. Chester, Ibid., 468; State v. Berlin, 21 Id., 296; State v. Neese, 38 Id., 261.
In State v. Thornburg, supra, Mr. Justice McGowan delivered the opinion, upholding the conviction of a citizen for selling a small quantity of whiskey to be used as a medicine for a consumptive — the sale having been made outside of an incorporated city, town or village, where alone it was lawful to sell intoxicating liquors. In the case of State v. Manche, supra, Mr. Justice McGowan, delivering the opinion of the court, held that the act of 1880 (17 Stat., 459), requiring a license fee to be paid for the use of the county in addition to the municipal license, was constitutional. In the case of State v. Turner, supra, Mr. Justice Mclver delivered the opinion of the court, and said: “We presume, however, from the course of the argument here, that the main object of this ground (of appeal) was to assail the constitutionality of the act of 1880. The power of the legisla*277ture to regulate the sale of spirituous liquors has been too long and too well settled to admit of question at this late day. Experience has demonstrated that the unrestrained traffic in spirituous liquors is dangerous to the peace and welfare of society, and, therefore, it has long been settled that the law-making power may throw such restraints around that traffic as, in the judgment of that department of the government, may be necessary to secure the peace and welfare of society; and persons who wish to deal in such an article must conform to the regulations prescribed, or they cannot claim the right to do so. (Italics mine.) There is nothing in the Constitution of the United States or of this State which forbids the legislature from exercising this power.'”
In State v. Chester, supra, Mr. Chief Justice Simpson held, in delivering the unanimous opinion of this court, in passing upon the constitutionality of the act of 1882 (17 Stat., 893), known as the “LocalOption Act,” which provided that upon the petition of one-third of citizens who voted at the next preceding municipal election of any incorporated city, town, or village, the council of such city, town, or village was authorized and required to submit the question of license or no license to the qualified electors of such city, town, or village, at a special election to'beholden, etc., and if a majority voted for no license, it should be unlawful to issue any licenses for the sale of spirituous liquors within the limits of such city, town, or village (this act was assailed as unconstitutional, because in violation of the twelfth section of article 1 of our Constitution), that the local option law did not impinge upon the said twelfth section, nor any other provision of that instrument, alleged in that case. In the case of State v. Berlin, supra, when the unanimous opinion was delivered by Mr. Justice Mclver, it was held, quoting from the syllabus of the case, that the act of the legislature prohibiting the sale of spirituous liquors outside of incorporated cities, towns, and villages, while permitting such sale under license within cities, towns, and villages, does not violate article 1, section 12, of the Constitution of this State, nor the 14th amendment of the United States Constitution. Laws regulating the sale of liquors are police regulations, and the legislature may prescribe different regulations in different localities, but such *278laws must apply equally to all persons within the territorial limits affected. Mr. Justice Mclver used inter alia these words: “It must also be remembered that laws regulating the sale of spirituous liquors are to be regarded as police regulations, over which the State has absolute control, limited only by some constitutional prohibition. The State, therefore, in the exercise of this police power, may pass laws absolutely prohibiting the sale of spirituous liquors, except unbroken packages while in the hands of the importer, and except, perhaps, when the rights of property, existing at the time of the passage of the law, might be destroyed, or it may throw around such traffic such restraints as, in the judgment of the legislature, may be most conducive to the peace and good order of society, by preventing the evils which might flow from an unrestrained traffic in such articles. License Cases, 5 How., 504; Bartemeyer v. Iowa, 18 Wall., 129,” and two State eases. Mr. Justice McGowan concurred in this opinion, as did, also, the then Chief Justice, Simpson. So much for our own State decisions.
Every State in this American Union admit the right of the legislature to control by regulations and license the sale of spirituous liquors, and ascribe this power in the State governments to the police power; and only two States, by the decisions of their courts of last resort, have decided against the right of prohibition, and then by divided courts. See Wynehamer v. People, 13 N. Y., 398, and Beebe v. State, 6 Ind., 501. In the first of these cases just cited, it will appear that this right of prohibition had some side features, property on hand, to control the judgment of some members of the court of New York. And in the Indiana case it has been either overruled or modified by a later judgment of that State, according to a note in Tiedeman on Limitations of Police Powers. I have only space to quote a few of the State decisions: Our House v. Green, 4 Green (Iowa), 172; Lincoln v. Smith, 27 Vt., 328; State v. Wheeler, 25 Conn., 290; State v. Robinson, 33 Maine, 568; State v. Barrels of Liquor, 47 N. H., 369; and many others.
Mr. Cooley, at page 718 (6th edition), sums up very admirably the decisions of the United States Supreme Court affirming the rights of the States to prohibit or to regulate “these State laws, known as prohibitory liquor laws, the purpose of *279which is to prevent altogether the manufacture and sale of intoxicating drinks as a beverage, so far as legislation can accomplish that object, cannot be held void as in conflict with the 14th amendment, * * * the same laws have also been sustained when the question of conflict with State Constitutions or with general fundamental principles has been raised. They are looked upon as police regulations established by the legislature for the prevention of intemperance, pauperism, and crime, and for the abatement of nuisances.” In a note at this page he adds, if the State so determine, it may forbid the manufacture, sale, and use of liquor as prejudicial to public health, safety, and morals, even though thereby existing property is depreciated in value without compensation. Mugler v. Kansas, 123 U. S., 623; Kidd. v. Pearson, 128 U. S., 1; Bartemeyer v. Iowa, 18 Wall, 129; License Cases, 5 How., 504; and many other cases. All of these decisions ascribed the control of the sale of liquor to the exercise of the police power of the State. Mr. Cooley, at page 706, quotes with decided approval the language of Chief Justice Redfield in the famous case of Thorpe v. Rutland & Burlington Railroad Co., 27 Vt., 140: “By this general police power of the State, persons and property are subjected to all kinds of restraints and burdens, in order to secure the general comfort, health, and prosperity of the State, of the perfect right in the legislature to do which no question ever was, or upon acknowledged general principles ever can be made, so far as natural persons are concerned. And neither the power itself nor the discretion to exercise it can be bargained away by the State.” Beer Company v. Massachusetts, 97 U. S., 25; Boyd v. Alabama, 94 U. S., 645.
Thus, too, the recent >ork of Parker and Worthington on Public Health and Safety, at page 24: “The police power of the State is fully competent to regulate the business (sale of intoxicating liquors), to mitigate its evils, or to suppress it entirely. There is no inherent right in a citizen to make or sell intoxicating liquor. Inasmuch as it is a business attended with danger to the community, it may, as already said, be entirely prohibited, or be permitted under such conditions as will limit to the utmost its evils. Consequently, statutes pro*280hibiting the manufacture or sale, or keeping for sale, of intoxicating liquors as a beverage, and declaring all places where such liquors are manufactured or kept for sale in violation of the statute to be common nuisances, and forbidding their future use for the purpose, and authorizing courts to restrain violations of the law by injunctions, and to punish the disregard of their injunctions as a contempt by fine or imprisonment, or both, do not infringe any right, privilege, or immunity of the citizens secured by the Constitution of the United States. They do not deny to the citizens whom they affect the equal protection of the law nor deprive them of property without due process of law. * * * Intoxicating liquors are but an example of a class of things that may be made subject to State regulations, such as those just mentioned.” Mr. Tiedeman, in his extended work on Limitations on Police Power, is quite as distinct in his recognition of the foregoing views being-established as fixed leading principles in this country.
Lastly, we will consider some of the specific objections set out in the opinion of the majority of this court in this case to the Dispensary Act, as being in excess or beyond the limitations of law. It is objected to as interfering with the inalienable rights of the citizen. I propose to show that this court, and notably the justices who unite in the opinion in this case, are inconsistent, by reason of this opinion being at variance with other opinions they have given officially. It must be understood that lam dealing in personal kindness with them, for I am actuated by these feelings. But my duty to the whole people of this commonwealth, whose servant I am, requires that I shall not permit such, to my mind, glaring inconsistency to pass without exposure, especially as it so nearly concerns the welfare of this people. In a previous part of this opinion I have quoted cases in which both took an active part, where it was held by them that the inalienable rights of citizens were not affected by the restraints placed upon the liquor traffic, even though they were the people whose right it is to labor, to have freedom, etc. I refer to the decisions of State v. Thornburg, supra; State v. Mancke, supra; State v. Turner, supra; State v. Chester, supra; State v. Berlin, supra; where' they held that the *281citizens of South Carolina, living outside incorporated cities, towns, or villages, had no constitutional right to sell intoxicating liquors, and that the denial by the State of such right did not impinge upon any rights of the citizen, as sustained by an appeal to the 12th section of article 1 of our Constitution. They may attempt to escape from this dilemma, that the act which forbade any person to sell liquors outside of an incorporated city, town or village, was general in its application to all the citizens who lived outside those limits. The Dispensary Act applies to every citizen of the State, and they think this act unconstitutional. So, too, as to the local option laws. They were declared to be constitutional, and as not trenching upon the rights of the citizen, when he appealed for protection to the 12th section of article 1 of our Constitution. And yet they hold the Dispensary Act, which, as I before said, applies to the whole State, unconstitutional, as denying the right of the citizen to sell spirituous liquors, in violation of this very section 12 of article 1 of our Constitution.
They have not only virtually overruled these cases I have quoted, but in doing so they not only transcend their powers under our State Constitution, but such a course of conduct is opposed to decision after decision of the United States Supreme Court. In the License Cases that court not only decided that the State had the right to legislate liquors up or down— either to license its sale or to prohibit its sale — but also that such laws did not trench upon any inalienable right of a citizen. Here is the language, McLean, J.: “No one, it is presumed, can claim a license to sell liquors as a matter of right.” In Mugler v. Kansas, supra, Mr. Justice Harlan said: “Such a right does not inhere in citizenship. Nor can it be said that the government interferes with or impairs any one’s constitutional rights of liberty or of property, when it determines that the manufacture and sale of intoxicating drinks for general or individual use as a beverage, are or may become' hurtful to society, and constitute, therefore, a business in which no one may engage.” Mr. Justice Field, in Crowley v. Cristensen, 137 U. S., 91, said: “Their sale, in that form may be absolutely prohibited. It is a question of public expediency and public *282morality, and nob of federal law. The police power of the State is fully competent to regulate the business — to mitigate its evils or to suppress it entirely. There is no inherent right in a citizen to sell intoxicating liquors by retail. It is not a privilege of a citizen of the State or of a citizen of the United States; * * * the manner and extent of regulation rest in the discretion of the governing authorities.” These quotations might be multiplied, but time is pressing and I must forbear. I repeat it, these conclusions of the majority of this court, as to inalienable rights, is not only opposed by decisions previously made by them, but are in direct conflict with the judgments of the United States Supreme Court. Not only so, but I assert that there never was in South Carolina any inalienable right in the citizen to sell liquor as a beverage. It was always a privilege extended by government, surrounded by restrictions. No right can be said to be an inalienable one that is not inherent — like life, liberty, &c.
Nor is the power in the citizen to sell liquor as a beverage interfered with by the legislature, because done so by “a law of the land,” for by the decisions of the court of last resort in this State, such a berm includes the right either to license or to decline to license. If this be so, how can a law duly enacted by the legislature, declining to license any and all citizens, be opposed bo the 12th and 14bh sections'? [The present] Chief Justice held, in State v. Berlin, supra, that neither restrictions on the sale of liquors, nor even prohibition itself, invaded any of the personal rights of the citizens under 12th section of article 1 of our State Constitution. In this Mr. Justice McGowan concurred. Contrast their utterances then with those announced to-day. In a previous part of this opinion I have shown that section 41 has already been construed by this court — State v. Hayne, supra — and that the views herein suggested by the opinion of the majority, virtually overruled that decision. Surely twenty six years of acquiescence in a decision on a constitutional question ought to commend it to us. But it seems nothing is too sacred to be uprooted.
Again, it is objected that under the provisions of this act, the State is embarking in trade to the exclusion of her citizens.
*283In 10 Rich., 491, in the case of Copes v. City of Charleston, the question of the power of the State to confer upon one of her municipal corporations the right to embark in business was denied upon the ground that the State did not possess that power herself. The gravity of the question was so great that it was submitted to the Court of Errors, composed as it was of the whole judiciary of the State, law judges and chancellors, and hear what O’Neall, afterwards Chief Justice, as the organ of the court, said: “That the General Assembly have all the powers which the corporation (city of Charleston) have exercised in their corporation, in and for the whole State, I have no doubt. If they (the General Assembly) thought proper, they could build a railroad with just as much propriety as a granite state house. Both might lead to an extravagant waste of money, but still the power cannot be questioned. They have dug canals and built roads, and I have no doubt that they will do so again. * * * The powers of the General Assembly in all these respects seem to me to be undoubted, and if so, why may they not clothe a municipal corporation with the same powers to be exercised for the benefit of the people of their charge. It seems to me clear that they can.” This became the unanimous judgment of the court, concurred in by Chancellors Job Johnstone, Duncan, Dargan, and Wardlaw, and by Judges Withers and Whitner. This decision has been at least twice recognized by this court as law since the new Constitution went into effect. This court has also recognized the power of the legislature to clothe its municipal corporations with like powers and affirm their constitutionality.
Again, on this point we have shown that by our own decisions as well as those of the United States Supreme Court, the right to sell intoxicating liquors as a beverage is not an inalienable right iu the citizen — in other words, that such a business is not of common right. Hence what Mr. Cooley says on this subject. At page 342 (6th edition), in his work on Constitutional Limitations, he says: “As every exclusive privilege is in the nature of a monopoly, it may at some time become a question of interest whether there are any, and if so what, limits to the power of the State to grant them. In former times, *284such grants were a favorite resort in England, not only to raise money for the personal uses of the monarch, but to reward favorites; and the abuse grew to such enormous magnitude that Parliament, in the time of Elizabeth, and again in the time of James I., interfered and prohibited them. What is more important to us is that in 1602 they were judicially declared to be illegal (Dorsey v. Allen, 11 Rep., 84). These, however, were monopolies in the ordinary occupations of life, and the decision upon them would not affect the special privileges most commonly granted. Where the grant is of a franchise which would otherwise not exist, no question can be made of the right of a State to make it exclusive unless the Constitution forbids it; because, in contemplation of law, no one is wronged when he is only excluded from that in which he never had any right. An exclusive right to build and maintain a toll bridge, or put up a ferry, may, therefore, be granted; and the State may doubtless limit, by the requirements of a license, the number of persons who shall be allowed to engage in employments, the entering upon which is not a matter of common right, and which, because of their abuse, or of their liability to abuse, may require special and extraordinary police supervision. The business of selling intoxicating drinlcs and of setting up a lottery are illustrations of such employments. ’ ’
Is there any consistency in denying to the present legislature the power to protect the health, the morals, and the safety of our people by regulating, and under proper agencies conducting, the business of providing pure and unadulterated liquors, when this court has repeatedly declared legislation for building railroads by county or city to be constitutional? Very ingeniously it is suggested, how can the State regulate itself? This is specious and unsound. The people are the State. The government is their agent. Does not the State run the health department, furnishing the plant necessary to conduct that beneficent work, and pay all its expenses, under a system of regulation? So, too, the State penitenbiary, the lunatic asylum, the deaf and dumb institute. Look at the post office of the general government. Then, it is again suggested, this is a monopoly created by the State. As to this matter it may be *285suggested that such a term of monopoly as applied to a sovereign State is a misnomer. Monopolies in the common law, and against which all Englishmen protested, were grants to individual citizens. Here the State operates the business for the benefit of all her citizens. The people are the State, the government is their agent, and any benefits under the act are enjoyed by the whole people. It will be found on an analysis that the act of Minnesota, referred, to in the leading opinion, is right; because there the State sought to absorb one of the ordinary avocations of life. The laws of the State of Connecticut were right, because concerning the liquor trade, which no citizen enjoys as of common right. So the law of Indiana, as cited in Beebe v. State, 6 Ind., being concerned as to the liquor traffic, was right; hence Beebe v. State, adverse to the State in the exercise of this right, has been overruled.
But there must be a close to this discussion. A conclusion opposite to that held by the majority of this court is inevitable. Hence I must dissent.
Judgments and orders in all the cases affirmed.